EXHIBIT 10.1




Restricted Cash Award Agreement
Under the Bloomin’ Brands, Inc. 2016 Omnibus Incentive Compensation Plan




Bloomin’ Brands, Inc. (the “Company”) hereby issues to the Participant a
Restricted Cash Award (the “Award”). The Award represents an unfunded, unsecured
promise of the Company to deliver to the Participant US dollars (“Cash”),
subject to the vesting and other restrictions, terms and conditions set forth in
the Bloomin’ Brands, Inc. 2016 Omnibus Incentive Compensation Plan (the “Plan”)
and those set forth in this Agreement, including the Terms and Conditions of
Cash Award attached hereto as Exhibit A (collectively, the “Agreement”). Any
capitalized terms used in this Agreement and not defined herein shall have the
meanings ascribed to such terms in the Plan.


Award of Cash:
Name/Participant:
 
<name >
 
Type of Grant:
 
Restricted Cash Award
 
Date of Grant:
 
<date>
 
Total Amount Granted:
 
<awards >
 





The Participant, by accepting this Award online on www.netbenefits.com,
acknowledges and agrees that the Award is granted under and governed by the
terms, and subject to the conditions, of this Agreement, including the Terms and
Conditions of Restricted Cash Award attached hereto as Exhibit A, and the Plan.




--------------------------------------------------------------------------------

        


Exhibit A


Terms and Conditions of Restricted Cash Award


1.    Condition to the Participant’s Rights Under this Agreement. This Agreement
shall not become effective, and the Participant shall have no rights with
respect to the Award or the Cash, unless and until the Participant has fully
executed this Agreement by accepting the Award online as described above.
Notwithstanding the foregoing, if the Participant does not otherwise reject this
Award in a writing to the Company’s Compensation Department within 90 days of
the Date of Grant or such other manner as the Company may specify from time to
time in its sole discretion, the Participant shall be deemed to have accepted
the Award, and the terms and conditions hereof, as of the Date of Grant.
2.    Vesting. Subject in each case to the Participant’s Continuous Service (as
defined in the Plan) on each applicable vesting date, the Cash awarded under
this Agreement shall vest in accordance with the schedule set forth below
unless, prior to any vesting date set forth, the applicable Award is forfeited
or has become subject to accelerated vesting under the terms and conditions of
the Plan:




Vesting Date


Vesting Percentage


First Anniversary of Date of Grant
25%
Second Anniversary of Date of Grant
25%
Third Anniversary of Date of Grant
25%
Fourth Anniversary of Date of Grant
25%



Prior to actual settlement of any Award that has vested, the Award will
represent an unfunded, unsecured obligation of the Company in accordance with
Section 17.13 of the Plan.


3.    Termination of Continuous Service. If the Participant’s Continuous Service
terminates due to death or Disability (as defined in the Plan), then all Awards
that have not vested shall become immediately vested in full upon such
termination. If the Participant’s Continuous Service terminates for any other
reason, then all Awards that are not vested at the time such termination shall
be automatically and immediately forfeited for no consideration.
4.    No Right to Continued Employment. The granting of the Cash Award evidenced
hereby and this Agreement shall impose no obligation on the Company or any
Affiliate to continue the employment of the Participant and shall not lessen or
affect the Company’s or its Affiliate’s right to terminate the employment of
such Participant.
5.    Change in Control. If a Change in Control occurs, all Awards that remain
unvested and have not been previously forfeited shall become immediately vested
in full, effective immediately prior to such Change in Control.




--------------------------------------------------------------------------------

        


6.    Non-Vested Awards Non-Transferable. The Participant shall not directly or
indirectly sell, transfer, pledge, assign or otherwise encumber the non-vested
Awards or any interest in and unvested Award, or make any commitment or
agreement to do any of the foregoing, except to the extent permitted by Section
11.3 of the Plan.
7.    Settlement. The Company shall, as soon as practicable upon the vesting of
any Award (but in no event later than two and a half (2 ½) months following the
end of the fiscal year in which vesting occurs), effect delivery of the Cash to
fully settle such vested Award to the Participant (or, in the event of the
Participant’s death, to the Beneficiary). No Cash will be issued pursuant to
this Award unless and until all legal requirements applicable to such issuance
have been complied with to the satisfaction of the Committee.
8.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.
9.    Electronic Delivery and Acceptance. The Company may in its sole
discretion, decide to deliver any documents related to the Award granted under
the Plan and participation in the Plan, or future Award that may be granted
under the Plan, by electronic means or to request the Participant’s consent to
participate in the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and, if requested, to participate
in the Plan through an on-line (and/or voice activated) system established and
maintained by the Company or a third party designated by the Company.
10.    Data Privacy.
(a)    The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, the
Company and its Affiliates for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.
(b)    The Participant understands that the Company and its Affiliates may hold
certain personal information about the Participant, including, but not limited
to, his or her name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Participant
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere and that the
recipients’ country may have different data privacy laws and protections than
the Participant’s country. The Participant understands that he or she may
request a list with the




--------------------------------------------------------------------------------

        


names and addresses of any potential recipients of the Data by contacting the
Company’s Compensation Department. The Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing his or
her participation in the Plan, including any requisite transfer of such Data as
may be required to a broker or other third party with whom the Participant may
elect to deposit any Cash acquired upon settlement of this Award. The
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan.
The Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Company’s Compensation
Department. The Participant understands, however, that refusing or withdrawing
his or her consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of a refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
the Company’s Compensation Department.
11.    Government and Other Regulations. The grant of the Cash Award is subject
to all laws, regulations and orders of any governmental authority which may be
applicable thereto and, notwithstanding any of the provisions hereof, the
Participant acknowledges that the Company will not be obligated to issue any
Cash hereunder if the grant or vesting thereof or the issuance of such Cash, as
the case may be, would constitute a violation by the Participant or the Company
of any such law, regulation or order or any provision thereof. The Company shall
not be obligated to take any affirmative action in order to cause the vesting of
the Cash pursuant hereto to comply with any such law, regulation, order or
provision.
12.    Miscellaneous Provisions.
(a)    The Award is granted under and subject to the terms and conditions of the
Plan, which is incorporated herein and made part hereof by this reference. In
the event of a conflict between the terms of the Plan and this Agreement, the
terms of the Plan, as interpreted by the Board or the Committee, shall govern.
In the event of a conflict between the terms of the Plan and this Agreement, the
terms of the Plan, as interpreted by the Board or the Committee, shall govern
and all decisions under and interpretations of the Plan or this Agreement by the
Committee or the Board shall be final, binding and conclusive upon the
Participant and his heirs and legal representatives. The Participant hereby
acknowledges receipt of a true copy of the Plan and that the Participant has
read the Plan carefully and fully understands its content.
(b)    This Agreement and the Plan constitute the entire contract between the
parties hereto with regard to the subject matter hereof. This Agreement and the
Plan supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.
(c)    If the Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.




--------------------------------------------------------------------------------

        


(d)    The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
(e)    This Agreement may be executed or deemed executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.    
(f)    Defined terms not defined herein shall have the meaning ascribed to them
in the Plan.
IN WITNESS WHEREOF, the Company has caused this grant of Award to be executed,
as of the Date of Grant.
 
 
BLOOMIN’ BRANDS, INC.
 
 
 
 
 
 
By:
    ELECTRONIC SIGNATURE
 
 
Elizabeth Smith, Chief Executive Officer
 
(or Kelly Lefferts, Group Vice President, Legal)







